Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 25, 2006 (People v Fields, 28 AD3d 789 [2006]), affirming a judgment of the Supreme Court, Kings County, rendered March 9, 2004.
Ordered that the application is denied.
*876The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Miller, J.P., Spolzino, Lifson and Dillon, JJ., concur.